Citation Nr: 1131839	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  09-27 875A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether the character of the appellant's other than honorable (OTH) discharge for his service is a bar to entitlement to Department of Veterans Affairs (VA) benefits.  


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The appellant served on active duty from October 1960 to November 1963.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 administrative decision of the Houston, Texas, Regional Office (RO).   

The Board notes that in February 2008, the Veteran appointed the Vietnam Era Veterans Association as his representative.  See the February 2008 Appointment of Veterans Service Organization as Claimant's Representative form (VA Form 21-22).  Vietnam Era Veterans Association is a Veterans Service Organization (VSO) not located in the state (Texas) the appellant resides.  

Subsequently thereafter, in an August 2009 statement, the appellant indicated that he wish to appoint the Lone Star Legal Aid in Houston, Texas, as his representative.  However, no VA Form 21-22 was submitted reflecting such appointment.  

In June 2011, the Board sent a letter to the appellant's last known address inquiring clarification of his representative.  The letter indicated that he could represent himself, appoint an accredited VSO, or appoint a private attorney or agent.  The letter requested that he provide an answer with regards to his representation within 30 days of the date of the letter.  

In July 2011, the letter was returned as undeliverable, and as of this date, there has been no further communication from the appellant.  Accordingly, the Board will assume that the appellant wishes to proceed unrepresented.


FINDINGS OF FACT

1.  The appellant's November 1963 discharge was OTH due to willful and persistent misconduct.  

2.  The appellant was not insane at the time of the offenses leading to his OTH discharge, and his service was not otherwise honest, faithful, and meritorious.  


CONCLUSION OF LAW

The character of the appellant's discharge constitutes a bar to VA benefits, exclusive of health care benefits of Chapter 17, United States Code.  38 U.S.C.A. § 5303 (West 2002); 38 C.F.R. §§ 3.12, 3.354 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that his character of discharge was not dishonorable and should not bar him from pursuing his service connection claims for various disorders.  In a July 2006 personal statement, he explained that when he entered service, he was young and very wild.  He further added that due to his lack of maturity, he made poor decisions which resulted in him being involved in several disciplinary issues.  The appellant stated that he was a good sailor, but just not very responsible due to his young age.

Review of the personnel records reveals that he had several disciplinary problems during his service.  Beginning in November 1961, the appellant received a non-judicial punishment (NJP) of five days restriction for breach of peace.  In December 1961, he again received a NJP in the form of a reduction to the next inferior rate pay for an unauthorized absence (UA) for a period of 36 hours.  

At a Special Court Martial (SCM) in April 1962, the appellant was convicted of an UA for a period of 17 hours and 19 minutes.  He was required to perform 30 days of hard labor and to forfeit $40.00 of pay for one month.  Several months later in October 1962, he was given a NJP for drunkenness and restricted to the ship for 14 days.  An additional NJP was imposed in November 1962 for an UA for approximately 2 hours.  He was again restricted to the ship for 14 days.  

In January 1963, the appellant was convicted in a SCM for the following offenses: drunkenness and disorderly conduct aboard ship; assaulting a third class petty officer by kicking him; assaulting a second class petty officer by striking him on the chest with his hands; and behaving with disrespect towards his superior officer, who was the Command Duty Officer.  He was sentenced to 30 days of confinement of hard labor, received a forfeit of $80.00 in pay, and reduced to the grade of a seaman apprentice.  

Less than three months later, in April 1963, the appellant was convicted again in a SCM for willful disobedience of a lawful command of the Chief District Officer (CDO), wrongful appropriation of the ship's utility boat, and breach of the peace (fist fighting).  He was sentenced to hard labor for three months and reduced to a pay grade of E-1.  

In July 1963, the appellant was again convicted at a SCM for an UA for a period of approximately 3 days and assaulting a civilian by striking him about the head, neck, and shoulders with his fists.  He was sentenced to hard labor for one month, received a forfeit of $75.00 in pay for one month, and reduced to the lowest enlisted pay grade, E-1.  Finally, for disobeying a lawful command, he was convicted in a SCM in August 1963 and sentenced to hard labor for 60 days and reduced to the pay grade of E-1.  

In September 1963, it was determined that the appellant was not recommended for reenlistment.  He was transferred to the United States Naval Receiving Station in California to await action on recommendation for administrative discharge by reason of unfitness.  After being transferred, personnel records note that he went on an UA with intentions being unknown.  He was apprehended in October 1963, 15 days later and retained on board for disciplinary action.  

At a NJP proceeding in October 1963, he was charged with an UA for approximately 15 days and sentenced to 30 days of correctional custody without duty and a forfeit of $55.00 in pay for one month.  In November 1963, he was deemed discharged with an undesirable discharge by reason of unfitness.  As noted on his DD Form 214, his character of service is listed as "OTHER THAN HONORABLE CONDITIONS."  

The term "veteran" means a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable.  38 C.F.R. § 3.1(d).  If the former service member did not die in service, pension, compensation, or dependency and indemnity compensation is not payable unless the period of service on which the claim was based was terminated by a discharge or release under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.12.  A discharge under honorable conditions is binding on the VA as to the character of discharge.  38 C.F.R. § 3.12(a).  

However, a discharge or release from service under specified conditions is a bar to the payment of benefits unless it is found that the person was insane at the time of committing the offense causing such discharge or release.  38 C.F.R. § 3.12(b).  Benefits are not payable where the claimant was discharged or released by reason of the sentence of a general court-martial.  38 C.F.R. § 3.12(c)(2); see also 38 U.S.C.A. § 5303.  

A discharge from military service because of willful and persistent misconduct, including a discharge under other than honorable conditions, is considered to have been issued under dishonorable conditions.  38 C.F.R. § 3.12(d)(4).  A discharge because of a minor offense will not be considered willful and persistent misconduct if service was otherwise honest, faithful, and meritorious.  
 
A discharge under dishonorable conditions will not constitute a bar to benefits if the individual was insane at the time of the offenses causing the discharge.  38 U.S.C.A. § 5303(b) (West 2002); 38 C.F.R. § 3.12(b).  Specifically, pursuant to 38 U.S.C.A. § 5303(b), "if it is established to the satisfaction of the Secretary that, at the time of the commission of an offense leading to a person's court-martial, discharge or resignation, that person was insane, such person shall not be precluded from benefits under laws administered by the Secretary based upon the period of service from which such person was separated."  38 U.S.C.A. § 5303(b).  

An insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a).  See also VAOPGCPREC 20-97 (holding that the term "constitutionally psychopathetic" was synonymous with psychopathetic personality (antisocial personality disorder).  Consulting various well-accepted legal authority, VA General Counsel has noted that the term insanity was more or less synonymous with "psychosis."  VAOPGCPREC 20-97.  

In May 1997, the VA General Counsel discussed the intended parameters of the types of behavior which were defined as insanity in 38 C.F.R. § 3.354 (a).  It was indicated that behavior involving a minor episode or episodes of disorderly conduct or eccentricity did not fall within the definition of insanity in that regulation.  It was further indicated that a determination of the extent to which an individual's behavior must deviate from his normal method of behavior could best be resolved by adjudicative personnel on a case-by-case basis in light of the authorities defining the scope of the term insanity.  

It was stated that the phrase "interferes with the peace of society" in the regulation referred to behavior which disrupted the legal order of society.  It was stated that the term "become antisocial" in the regulation referred to the development of behavior that was hostile or harmful to others in a manner which deviated sharply from the social norm and which was not attributable to a personality disorder.  See VAOPGCPREC 20-97 (May 22, 1997).  

It was further indicated that the reference in the regulation to "accepted standards of the community to which by birth and education" an individual belonged required consideration of an individual's ethnic and cultural background and level of education.  It was stated that the regulatory reference to "social customs of the community" in which an individual resided required assessment of an individual's conduct with regard to the contemporary values and customs of the community at large.  

The opinion also held that behavior which is generally attributable to a substance-abuse disorder does not exemplify the severe deviation from the social norm or the gross nature of conduct which is generally considered to fall within the scope of the term insanity and therefore does not constitute insane behavior.  See VAOPGCPREC 20-97 (May 22, 1997).  

When a rating agency is concerned with determining whether a veteran was insane at the time he committed an offense leading to his court-martial, discharge or resignation, it will base its decision on all the evidence procurable relating to the period involved, and apply the definition in 38 C.F.R. § 3.354(a).  38 C.F.R. § 3.354(b).

Given the evidence as outlined above, the Board finds that the appellant meets the criterion of discharge because of willful and persistent misconduct, which is considered to have been issued under other than honorable conditions.  38 C.F.R. § 3.12(d)(4).  

As stated above, he was cited for many serious offenses throughout the majority of his period of service, not only for unauthorized absences on five separate occasions, but also involving disobeying orders, disrespecting superior officers, and committing misdemeanor criminal crimes.  Moreover, unauthorized absence is the type of offense that would interfere with and preclude the performance of an appellant's military duties and thus can not constitute a minor offense under 38 C.F.R. § 3.12(d)(4).  

A complete review of the appellant's service records reflects a pattern of misconduct that is deemed both willful and persistent.  The service department findings are binding on VA, and the evidence in the service personnel records clearly demonstrates that the appellant was removed from service because of a pattern of misconduct.  In the Board's judgment, the numerous offenses committed in active service rise to the level of persistent and willful misconduct in the eyes of the service department, and thus are a bar to VA benefits.  

While the appellant does not contend that he was insane at the time of commission of the offenses for which he received a discharge under other than honorable conditions, the evidence does show some mental health issues in service.  In this regard, it is noted that he was admitted to the hospital in March 1963 after being "somewhat intoxicated and reportedly psychotic with a history of having taken the ship's harbor boat for a 'joyride' and subsequently becoming 'hysterical and crying, uncooperative and psychotic."  

According to the March 1963 hospital report, mental status testing reflected that the appellant answered all questions relevantly and fairly adequately, showing no evidence of psychotic thought processes.  Intelligence was estimated within normal range with no evidence of organicity.  He was diagnosed with passive-aggressive type immaturity reaction, existing prior to enlistment, and returned to full duty.  Upon discharge from service, psychiatric clinical evaluation of the appellant was normal, as reflected on the November 1963 report of medical examination at discharge.  

While the appellant clearly had some mental difficulties during service resulting in a diagnosis of passive-aggressive type disorder, it does not demonstrate insanity.  Again, he had a normal psychiatric evaluation on separation, which followed his in-service treatment.  As such, the Board concludes that he was not insane at any point during his service.  

The Board has considered the appellant's assertions throughout this appeal and has considered the fact that he was a young, immature man at the time he entered service.  Nevertheless, no evidence of record indicates that the appellant was insane at the time of his service, or that he experienced psychosis at that time.  

More importantly, as mentioned above, the evidence establishes that the appellant's discharge from service was under dishonorable conditions.  In a little over three years of service, he was ultimately convicted of multiple offenses, including several offenses before a SCM, for which he received considerable punishment.  His offenses amounted to willful and persistent misconduct.  

There is no evidence that the appellant's service at that time was otherwise characterized as honest, faithful and meritorious.  In sum, the appellant is precluded from VA benefits by virtue of the character of the OTH discharge.

The Board notes that the health care related benefits authorized by Chapter 17, Title 38, United States Code, may be available to persons with other than honorable discharges for disability incurred or aggravated during service.  See 38 C.F.R. § 3.360 (2010).  Accordingly, although the appellant's receipt of VA compensation benefits has been barred by the above decision, he may still seek VA health care for any disability he asserts was the result of service.

For the reasons stated above, the Board finds that the appellant's dishonorable discharge is a bar for benefits based on his period of service.  Consequently, he has no legal entitlement to VA benefits based on disease or injury, and his claim must be denied as a matter of law.  See 38 C.F.R. § 3.12(d); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As the law is dispositive of the instant case, the benefit of the doubt rule is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

However, where the law is dispositive and where there is no reasonable possibility that any assistance would aid in substantiating a claim on appeal, the VCAA is not for application.  See Wensch v. Principi, 15 Vet. App. 362 (2001); Smith v. Gober, 14 Vet. App. 227, 231- 232 (2000) (holding that the VCAA was inapplicable to a matter of pure statutory interpretation).    

Because the basis for the decision reached in this case is based solely in the application of the law, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993).  



ORDER

The appellant's OTH discharge is a bar to VA benefits exclusive of health care under Chapter 17, Title 38, United States Code, and the appeal is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


